DEPARTMENT OF HEALTH & HUMAN SERVICES
______________________________________________________________________________________________________________

Washington, D.C. 20201

November 23, 2011
Dear State Director:
The Department of Health and Human Services (HHS) has become increasingly concerned about
the safe, appropriate, and effective use of psychotropic medications among children in foster
care. In the coming months, the Administration for Children and Families (ACF), the Centers
for Medicare and Medicaid Services (CMS), and the Substance Abuse and Mental Health
Services Administration (SAMHSA) will offer expanded opportunities to States and territories
(hereafter States) to strengthen their systems of prescribing and monitoring psychotropic
medication use among children in foster care. Included in these opportunities will be a
convening of directors of State child welfare, Medicaid, and mental health authorities to develop
action plans for addressing this issue.
State child welfare systems are moving children from foster care to permanency faster and in
greater numbers than ever. At the same time, we recognize that these systems struggle to
achieve positive outcomes for the children in their care who have complex social-emotional,
behavioral, and mental health problems. Children in foster care represent only three percent of
children covered by Medicaid, 1 yet, based on a study of pharmacy claims in 16 States, foster
children enrolled in Medicaid were prescribed antipsychotic medications at nearly nine times the
rate of other children receiving Medicaid. 2 While medications can be an important component
of treatment, strengthened oversight of psychotropic medication use is necessary in order to
responsibly and effectively attend to the clinical needs of children who have experienced
maltreatment.
Enhanced efforts to properly prescribe and monitor psychotropic medication among children in
out-of-home care are necessary, appropriate, and urgent. The Fostering Connections to Success
and Increasing Adoptions Act of 2008 requires States to strengthen medical oversight and
expand access to medical homes for children in the child welfare system. The purpose of these
requirements is to ensure that children in foster care receive high-quality, coordinated medical
services, including appropriate medication, even as their placements change. The law’s
provisions offer States the opportunity to address some of the pressing issues related to
psychotropic prescription oversight for children in foster care.
In addition, the Child and Family Services Improvement and Innovation Act of 2011 (Public
Law 112-34) includes new language concerning the social-emotional and mental health of
children who have experienced maltreatment. State Child and Family Services Plans (five-year
strategic plans that set forth the vision and the goals to be accomplished to strengthen the States’
1

Crystal, S; Olfson, M; Huang, C; Pincus, H; & Gerhard, T. (2009). Broadened use of atypical antipsychotics:
Safety, effectiveness, and policy challenges. Health Affairs. 28(5):770.
(http://content.healthaffairs.org/content/28/5/w770.full.html)
2
Ibid.

Page 2
child welfare system) must now include details about how emotional trauma associated with
maltreatment and removal is addressed, as well as a description of how the use of psychotropic
medications is monitored. Read ACF’s recent Information Memorandum (ACYF-CB-IM-11-06)
on the new law here:
http://www.acf.hhs.gov/programs/cb/laws_policies/policy/im/2011/im1106.pdf.
State Medicaid/CHIP agencies and mental health authorities play a significant role in providing
continuous access to and receipt of quality mental health services for children in out-of-home
care. Therefore, it is essential that State child welfare, Medicaid, and mental health authorities
collaborate in any efforts to improve health, including medication use and prescription
monitoring structures in particular.
This letter outlines steps that ACF, CMS, and SAMHSA are taking to support effective
management of prescription medications for children in foster care. You will also find
background information on the use of psychotropic medication among children in foster care and
resources to help your agency and your partners take action to strengthen psychotropic
prescription oversight. We encourage you to coordinate with the many partners in your State
working with vulnerable children to make use of these and other resources and to fortify controls
for psychotropic medication use among children in foster care.
Background
Much of what is known about the use of psychotropic medications among children who have
experienced maltreatment comes from research using the National Survey of Child and
Adolescent Well-Being (NSCAW), overseen by ACF. This longitudinal, nationally
representative study of children who have been the subject of a child protective services report is
the most extensive source of information about their experiences, health, and welfare over time.
The information below is largely drawn from studies of the NSCAW dataset.
Data from NSCAW indicate that nearly 12 percent of children who have experienced
maltreatment are taking a psychotropic drug. Over three years, 22 percent of children in foster
care will have taken psychotropic drugs at some point. It is unclear the extent to which these
rates of psychotropic use are commensurate with need, given high rates of emotional distress
among children in foster care.
Research has clearly demonstrated that children known to the child welfare system are diagnosed
with mental health disorders at a much higher rate than the general population. Conduct
Disorder/Oppositional Defiant Disorder, Depression, Attention Deficit/Hyperactivity Disorder,
and Posttraumatic Stress Disorder are their most common diagnoses, as well as the most
common diagnoses among children in foster care receiving psychotropic medication.
Several factors have been shown to increase the likelihood that a child in foster care will receive
a prescription for psychotropic medication:
•

Age: Children in foster care are more likely to be prescribed psychotropic medications as
they grow older. The likelihood of receiving multiple psychotropic medications also
increases with age.

Page 3
•

Gender: Males in foster care are more likely to be receiving psychotropic medications
(19.6 percent) than their female counterparts (7.7 percent).

•

Behavioral Concerns: Children with behavioral problems, including internalizing and
externalizing issues, are much more likely to be prescribed psychotropic drugs.

•

Placement Type: The likelihood that a child will be taking any psychotropic medication
tends to increase as placements become more restrictive. Eleven percent of children
residing in in-home settings receive psychotropic medications versus nearly 14 percent in
foster care homes. In group or residential homes, where the behavioral and mental health
needs of children are the most severe, nearly half of the young people are taking at least
one psychotropic drug. Additionally, children in more restrictive placement types are
more likely to be taking multiple psychotropic medications.

There are also significant geographic variations within and across States in the prevalence of
psychotropic use among children in foster care, suggesting that factors other than clinical need
may be influencing prescribing practices.
In light of the clinical vulnerability of children who have experienced maltreatment, it is
paramount that problematic psychotropic medication use for children in foster care be addressed.
Policymakers, providers of care, families, and youth must join together to focus on these issues.
Among these specific issues are the following:
•

Polypharmacy: A majority of children in foster care receiving psychotropic medications
have multiple prescriptions. Although children often present with complex symptoms
and co-morbid conditions, there is scant evidence of the effectiveness of treatment with
multiple medications. Further, taking multiple medications increases the likelihood of
drug interactions and other adverse effects.

•

Limited Study in Children: Most psychotropic medications are approved based on
clinical trial data from studies of adults. Prescription of psychotropic drugs to children,
while often effective for treatment of certain conditions, is frequently done in the absence
of population-specific effectiveness research.

HHS ACTIVITIES
Collaborative efforts across HHS agencies addressing the use of psychotropic medication among
children in foster care have resulted in the development of a comprehensive Departmental plan.
The goal of these efforts is to improve the health, well-being, and future prospects of children
who have been impacted by maltreatment. Below is a partial list of activities to be undertaken,
organized by agency.
ACF Activities
In the coming months, ACF will be providing several opportunities for State child welfare staff
to access information on the use of psychotropic medication among children in foster care,
strategies to implement best practices, and recommendations for strengthening oversight. In
their June 2012 Annual Progress and Services Report (APSR) submissions, States will be asked

Page 4
to submit comprehensive descriptions of procedures and protocols planned or in place to ensure
the safe and appropriate use of psychotropic medications.
•

Online Resources: ACF’s Child Welfare Information Gateway has been updated to
include an expanded array of resources pertaining to psychotropic medication use among
children in foster care. These include recommended guidelines for prescription and
monitoring of psychotropic drugs for children in foster care developed by professional
associations. Additionally, research articles examining the prevalence of and variation in
use, and links to examples of States’ efforts to fortify prescription controls for this
population are available. The Child Welfare Information Gateway is located at
http://www.childwelfare.gov.

•

Webinars: ACF will host a webinar for child welfare personnel in which experts will
present material on mental health disorders among children in foster care and issues
pertaining to treatment with psychotropic medications. A subsequent webinar will be
jointly hosted with CMS and open to State child welfare and Medicaid personnel. Other
joint webinars may also be planned.

•

Program Instruction: In advance of the June deadline, the Children’s Bureau will
publish a Program Instruction detailing the information that will be requested of States in
their APSR medical oversight submissions. Key considerations, exemplary practices
from around the country, and technical assistance resources will also be provided to guide
your State’s work and inform your responses to the enhanced APSR items.

CMS Activities
•

Share what is known: CMS is working with partners to disseminate a report
summarizing findings from a 16-State consortium of State Medicaid Medical Directors to
develop best practices for the use of psychotropic medications among children in
Medicaid. This report is available at:
http://rci.rutgers.edu/~cseap/MMDLNAPKIDS/Antipsychotic_Use_in_Medicaid_Childre
n_Report_and_Resource_Guide_Final.pdf.

•

Quality Measures: CMS, through its Pediatric Quality Measures Program (PQMP),
established in collaboration with the Agency for Healthcare Research and Quality
(AHRQ), focuses on the refinement and development of children’s health care quality
measures covering a range of health care issues, including behavioral health. The
measurement development activities conducted through the PQMP build on the initial
core set of children’s health care quality measures. This measurement set, released in
2010 for voluntary use by Medicaid and CHIP programs, includes three measures related
to behavioral health (Follow-up Care for Children Prescribed Attention-Deficit
Hyperactivity Disorder Medication; and Follow-up after Hospitalization for Mental
Illness; and Developmental Screening in the First Three Years of Life). States choosing
to collect the three measures can use these data in monitoring care and implementing
initiatives to improve the quality of care for children with behavioral health conditions.

Page 5
More information on the initial core set of children’s health care quality measures may be
found at http://www.cms.gov/smdl/downloads/SHO11001.pdf.

3

•

Continuity of Eligibility and Care: Children who move from one placement to another
typically remain eligible for Medicaid but they may nonetheless see gaps in eligibility
and disruptions in their care. Working with States, ACF, health care providers, and
others, CMS will identify and communicate strategies to States for ensuring continuity of
eligibility and care for children moving in and out of foster care.

•

Working with States to Enhance Drug Utilization Review (DUR): States may use
their Drug Utilization Review (DUR) programs to monitor dispensing at the point of
service and influence prescriber behavior. For instance, at the point of service, the DUR
programs can use system edits to limit inappropriate dosage and polypharmacy. In
addition, States can use their retrospective DUR programs to reach out to providers
whose prescribing habits vary significantly from recommended standards of care for
children. CMS is developing a process for sharing with States best and innovative
practices to enhance the functionality of their pharmacy programs. Additionally, CMS is
considering new guidance to assist States in their efforts to monitor the utilization of
psychotropic drugs dispensed by pharmacies and will be soliciting State input on what
practices would be most helpful to address the special challenges of treating this
population with psychotropic medications.

•

Health Homes: Section 2703 of the Affordable Care Act, “State Option to Provide
Health Homes for Enrollees with Chronic Conditions,” provides a new opportunity and
an incentive for States, through temporary enhanced Federal reimbursement, to build a
person-centered health care delivery system – caring not just for an individual’s physical
condition, but providing linkages to long-term community care services and supports,
social services, and family services, which are critical to children in foster care with
chronic conditions. Through technical assistance pursuant to an already-published “State
Medicaid Director/State Health Official Letter,” 3 CMS can support States’ interest in
implementing this model, which integrates primary care and behavioral health services.
States interested in receiving technical assistance may send an e-mail message to the
Health Homes team at healthhomes@cms.hhs.gov or to the Integrated Care Resource
Center mailbox, at IntegratedCareResourceCenter@cms.hhs.gov.

•

Health Information Technology: Medicaid incentive payments are available in many
States to certain providers who adopt, implement, or upgrade certified Electronic Health
Records (EHR) technology. Electronic health records could be used to capture clinical
quality measures, such as those developed by CMS, AHRQ and SAMHSA for children
and behavioral health. More information on health information technology may be found
at https://www.cms.gov/ehrincentiveprograms.

“State Medicaid Director/State Health Official Letter” available at
https://www.cms.gov/smdl/downloads/SMD10024.pdf

Page 6
SAMHSA Activities
•

Defining Best Practices: SAMHSA and the American Academy of Child and
Adolescent Psychiatry (AACAP) are finalizing guidelines for the use of psychotropic
medications among children and adolescents being served in community-based agencies.
These guidelines are for service providers and agency leaders to assist them in
developing policy about the role of psychotropic medications in treatment planning for
children and youth. These guidelines will be relevant to providers working with youth in
foster care and will be disseminated to groups listed below.

•

Developing Resources: SAMHSA is working with the AACAP to finalize a Tip Sheet
for Child and Adolescent Psychiatrists on how to engage youth, how to give youth a
voice in the treatment process, and how to improve communication between youth and
their psychiatrists. This document will be disseminated to AACAP State and regional
associations, the National Association of State Mental Health Program Directors
(NASMHPD) Children’s Directors, and through a number of other related listservs.

•

Infusing Clinical Expertise: SAMHSA is sponsoring a Child and Adolescent Psychiatry
Fellowship. Beginning in July of 2011, two child and adolescent psychiatrists were
selected to spend 20 percent of a fellowship with SAMHSA working on policy issues and
providing technical assistance to grantees and the field.

•

Health Homes: Over the past year, SAMHSA and CMS have worked closely with States
in the development and submission of their State Plan Amendments (SPAs) related to
health homes. States that pursue the new health home optional benefit under section
2703 of the Patient Protection and Affordable Care Act of 2010 are required to consult
and coordinate with SAMHSA to address the prevention and treatment of mental and
substance use disorders among Medicaid eligible individuals with chronic conditions.
Given the complex health problems faced by children and youth in the child welfare
system, health homes are one vehicle for improving the care they receive.

•

Addressing Trauma: As a part of its Strategic Initiative on Trauma and Justice,
SAMHSA has identified child welfare as an area of focus for the prevention and
treatment of the negative behavioral health consequences of traumatic events. In its
portfolio of work on trauma, SAMHSA included a specific emphasis on serving children
and youth in the child welfare system in the funding announcements released for the
National Child Traumatic Stress Initiative. This work aims to support a balanced array of
services for children who are experiencing trauma-related behavioral health problems.
This effort includes a strong focus on empirically-validated psychosocial treatments in
addition to the appropriate use of psychotropic medication.

Joint Activity
•

Facilitating Collaboration: In Summer 2012, ACF, CMS, and SAMHSA will convene
State child welfare, Medicaid, and mental health authorities to address the use of
psychotropic medications with children in foster care and the mental health needs of
children who have experienced maltreatment. Peer learning and technical assistance to
States will be made available.

Page 7
Over the next year, we will add webinars, update online resources, and plan other activities as
necessary to accelerate the pace of system improvements to meet the unique and urgent needs of
children who have experienced maltreatment.
As we strengthen child welfare systems’ ability to safely and appropriately manage psychotropic
medication use, it is necessary to recognize the corresponding need to enhance system capacity
to implement effective, non-pharmaceutical interventions to treat the social-emotional,
behavioral, and mental health issues common among children who have been maltreated. We
remain committed to promoting the use of evidence-based practices throughout child welfare and
will continue working to support their widespread dissemination and implementation.
Responding to the unique needs of children who have experienced maltreatment requires a
multifaceted yet targeted approach, of which psychotropic medication use is one component. As
we work together to construct and refine this approach, we urge you to make use of the available
information and establish partnerships with other entities within your State working with
children who have experienced maltreatment and to let us know what each of our Federal
agencies can do to improve the care provided to children in foster care. Our shared efforts will
guide significant improvements in addressing the needs of the children, youth, and families that
we serve.
Thank you for your ongoing and committed work to improve the lives of our Nation’s young
people.
Sincerely,
/s/
George H. Sheldon, Acting Assistant Secretary
Administration for Children and Families

/s/
Pamela S. Hyde, J.D., Administrator
Substance Abuse and Mental Health Services
Administration

cc.

State child welfare director
State Medicaid director
State mental health authority director

/s/
Donald Berwick, Administrator
Centers for Medicare and Medicaid Services

